Case: 10-15231    Date Filed: 09/10/2012   Page: 1 of 5

                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                      _____________________________

                               No. 10-15231
                           Non-Argument Calendar
                      _____________________________

                  D. C. Docket No. 1:09-cr-00134-JOF-JFK-3


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

     versus

MITNEE MARKETTE JONES,

                                                             Defendant-Appellant.


               _________________________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
               _________________________________________

                               (September 10, 2012)


Before HULL, EDMONDSON, and BLACK, Circuit Judges.


PER CURIAM:
                 Case: 10-15231        Date Filed: 09/10/2012        Page: 2 of 5

       Mitnee Jones appeals her conviction for engaging in misleading conduct with

the intent to hinder, delay, or prevent the communication to a federal law enforcement

officer about the possible commission of a federal offense, in violation of 18 U.S.C.

§ 1512(b)(3), for which she was sentenced to 15 months’ imprisonment.1 No

reversible error has been shown; we affirm.

       Jones worked as a senior officer at the Fulton County Jail in Atlanta, Georgia.

When an inmate refused to stop banging and kicking on his cell door, Jones and two

other officers entered the inmate’s cell to calm him down. Although the exact details

are unclear, the officers used physical force against the inmate; and the inmate died

shortly thereafter.

       Following the inmate’s death, a lieutenant instructed Jones and three other

officers to prepare incident reports. According to two witnesses, Jones -- who was

the highest ranking officer involved in the incident -- instructed the other officers to

get their stories straight and suggested, either explicitly or implicitly, that the officers

omit from their reports that they had had a physical encounter with the inmate before

his death. Jones was later convicted based on the misleading information contained

in her incident report.


  1
   Jones was also convicted of making a false statement to a federal agent, in violation of 18 U.S.C.
§ 1001, and obstructing, influencing, or impeding a federal grand jury, in violation of 18 U.S.C. §
1503. She does not challenge these convictions on appeal.

                                                 2
               Case: 10-15231     Date Filed: 09/10/2012    Page: 3 of 5

      On appeal, Jones first argues that the district court violated Garrity v. New

Jersey, 87 S. Ct. 616 (1967), by admitting her incident report into evidence at trial.

In Garrity, the United States Supreme Court concluded that, absent a knowing and

voluntary waiver, incriminating statements made by law enforcement officers under

threat of termination for remaining silent are inadmissible in later criminal

proceedings. 87 S. Ct. at 620.

      But we have concluded that, “[a]lthough an accused may not be forced to

choose between incriminating [her]self and losing [her] job under Garrity, neither

Garrity nor the Fifth Amendment prohibits prosecution and punishment for false

statements or other crimes committed during the making of Garrity-protected

statements.” United States v. Veal, 153 F.3d 1233, 1243 (11th Cir. 1998) (emphasis

in original). “Giving a false statement is an independent criminal act that occurs

when the individual makes the false statement; it is separate from the events to which

the statement relates, the matter being investigated.” Id. (emphasis in original).

Because Jones was prosecuted for making misleading statements in her incident

report -- not for the conduct described in her report -- she is unentitled to protection

under Garrity or the Fifth Amendment. Thus, the district court’s admission of Jones’s

incident report was proper.




                                           3
                 Case: 10-15231        Date Filed: 09/10/2012        Page: 4 of 5

       Jones next argues that insufficient evidence exists to support her conviction.

In particular, Jones asserts that nothing evidences that she knew that federal

authorities would investigate the incident or that her incident report would be

transferred to federal officers.2

       We review a challenge to the sufficiency of evidence de novo, viewing the

evidence in the light most favorable to the government. Id. at 1253. To prove that

Jones violated section 1512(b)(3), the government must show that she “knowingly

and willingly (1) engaged in misleading conduct toward another person, (2) with

intent to hinder, delay or prevent the communication of information to a federal law

enforcement officer . . . , (3) about the commission or the possible commission of a

federal crime.” See id. On appeal, Jones does not challenge the sufficiency of the

evidence proving that she engaged in misleading conduct or that the information she

provided was pertinent to a federal crime. Thus, we need only address the “intent”

element of her offense.

       Jones acknowledges that, under this Court’s current law, the government is not

required to prove that the defendant knew that her misleading information pertained

to a federal offense. See id. at 1252; see also United States v. Ronda, 455 F.3d 1273,



  2
   Contrary to Jones’s assertions, the record establishes that, during a recent training course, Jones
had been taught that excessive use of force investigations were performed by federal authorities.

                                                  4
               Case: 10-15231      Date Filed: 09/10/2012    Page: 5 of 5

1285 (11th Cir. 2006) (stating that section 1512(b)(3) “does not require a specific

intent to mislead federal officials”). Instead, the government need only show that

“the misleading information is likely to be transferred to a federal agent.” See Veal,

153 F.3d at 1251 (emphasis in original). Because we are bound by our prior

precedent, we decline Jones’s invitation to adopt a different approach used in two

other circuits. See Gandara v. Bennett, 528 F.3d 823, 829 (11th Cir. 2008) (stating

that “we are bound by the holdings of earlier panels unless and until they are clearly

overruled en banc or by the Supreme Court”).

      Although Jones suggests that she was aware only that her statements would

mislead state officials, there existed “the possibility or likelihood that [her] false and

misleading information would be transferred to federal authorities irrespective of the

government authority represented by the initial investigators.” See Veal, 153 F.3d

at 1251-52 (emphasis in original). Thus, sufficient evidence exists to support Jones’s

conviction.

      AFFIRMED.




                                            5